Title: James Madison to Arthur S. Brockenbrough, 13 April 1829
From: Madison, James
To: Brockenbrough, Arthur S.


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                Apl. 13th. 1829
                            
                        
                        
                            
                        I have recd. yours of the 10th. inst. As you can judge better probably than I can of the rule sugested by
                            equity for adjusting the effect of the late suspension at the University, between the Students & the Hotel
                            Keepers, I can only advise that you continue to exercise your own judgment, keeping in your hands as far as may be
                            admissible, the means of accommodating a final arrangemt to the opinion of the Visitors at the next meeting. Altho, not
                            probable, it is possible, that a question of law may be appealed to in the case; a consideration which will doubles the
                            advantage of the answer of Mr. Johnson to your letter. I have never yet heard whether Genl. Cocke had regained his health
                            & returned from Norfolk to Bremo.
                        There can not certainly be any objection to your suggesting—improvements in the regulations, of the
                            Univer[expansion sign]y If any doubt cd. exist it would only be as to the mode, and this cd. be readily settled when the occasion
                            arrives.I observe in the advertized list of letters remaining in the Post Office at Charlottesville one to "John
                                P. Todd" Be so good as to take it out & enclose it to me, noting the postage."
                        
                            
                                
                            
                        
                    